Citation Nr: 1705715	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  08-17 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1992 to June 1998 and from June 2000 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

This appeal was previously remanded by the Board in November 2011 and December 2014, and it has since returned for further appellate consideration.

The Veteran was previously represented by Disabled American Veterans.  In September 2015, during the pendency of this appeal, the Veteran changed his representation by granting a power-of-attorney in favor of Military Order of the Purple Heart with regard to the claim on appeal.  In October 2016, he changed his representation by granting a power-of-attorney in favor of Disabled American Veterans.  The Board recognizes the change in representation.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran is currently gainfully employed full-time as a probation officer.

.
CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Duties

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 
3.159 (2016).

Here, after the Board inferred a TDIU issue in the November 2011 remand, VA provided a notice letter to the Veteran in April 2012 which apprised him of the type of evidence and information needed to substantiate his TDIU claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The AOJ also advised him as to how disability ratings and effective dates are assigned.

VA also met its duty to assist the Veteran in the development of the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The claims file contains the Veteran's service treatment records, post-service treatment records; as well as lay statements in support of the claim.  All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of this claim that has not been obtained and that is obtainable.  He has received all essential notice, has had a meaningful opportunity to participate effectively in the development of this claim, and is not prejudiced by any notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  VA's duties to notify and assist him with this claim have been satisfied.




TDIU Claim

On review of all evidence, the TDIU claim must be denied.  

The Board previously inferred a TDIU issue as the evidence suggested that the Veteran's work as a mechanic was impacted by his low back disability.  In response, the RO, in its April 2012 letter, sent a TDIU application to the Veteran and asked that he submit a completed application, but he failed to do so. 

At any rate, the Veteran is service-connected for degenerative joint disease of the lumbar spine (20 percent) and radiculopathy of the left lower extremity (10 percent), for a combined rating of 30 percent, effective November 9, 2012.  Clearly, he does not meet the schedular criteria for consideration for a TDIU. 38 C.F.R. § 4.16.  

Nonetheless, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for a TDIU, the case may be referred to appropriate VA officials for consideration of assignment of a TDIU rating.  38 C.F.R. § 4.16. 

Significantly however, in this case, the evidence of record shows that the Veteran is in fact working.  The June 2016 VA examination report reflects that the Veteran is now employed as a probation officer for adult offenders, after having obtained his Bachelor's Degree and there is no indication from the record that his current employment is not gainful. The evidence dated subsequent to the June 2016 VA examination report does not raise the issue of unemployability.  

As he is currently gainfully employed in a full-time position, his service-connected disabilities clearly do not render him unable to secure and follow gainful employment in a variety of settings.  Further, there are no unusual or exceptional disability factors present.  Therefore, the Board concludes that referral of the TDIU claim for extraschedular consideration is not warranted.



Accordingly, the Board concludes that the preponderance of the evidence is against the claim for a TDIU. Entitlement to a TDIU is not warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to a TDIU is denied.


REMAND

Remand is necessary to obtain an addendum clarifying the etiology of any currently diagnosed acquired psychiatric disorder, to include PTSD.  

The medical evidence of record conflicts as to whether the Veteran is currently diagnosed with PTSD. According to VA treatment notes dated in August 2015, October 2015, and January 2016, the Veteran had been diagnosed with both PTSD and depression.  In particular, during a January 2016 VA treatment visit where he was diagnosed with PTSD, the Veteran stated that he had been a mechanic and would go out and pick up vehicles that were blown up and fix them.  He reported that he had been mortared, which was a traumatic experience.  He also reported being exposed to blood covered vehicles which once held Americans (or others) that had been destroyed by IED's.  Finally, he stated that he saw "things that normal people wouldn't, a lot of blood and stuff, blown up vehicles, wouldn't look inside, didn't know who was there, most of these were IED's."  The physician noted that he became very emotional as he recalled these things, sobbing and unable to go on. The January 2016 diagnosis of PTSD was based on these claimed stressors.

However, the Veteran was subsequently afforded a VA compensation examination in June 2016, and the Veteran did not describe the stressors that he described to the January 2016 physician.  After examining the Veteran, the June 2016 VA examiner, a clinical psychologist, determined that the Veteran did not meet the criteria to diagnose PTSD.  Instead, the examiner diagnosed depressive disorder and poor stress management mostly related to a history of family problems and a difficult marriage. 

Notably, although the June 2016 VA examiner indicated that she had reviewed the Veteran's claims file, she did not reference the January 2016 VA treatment notes diagnosing the Veteran with PTSD and detailing his stressors related to being mortared and exposure to blood-covered vehicles that had been destroyed by IED's. Thus, to ensure that the complete record has been considered by the examiner, the Board is remanding the case for clarification.

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file to the VA examiner who provided the June 2016 psychiatric examination, or if she is unavailable, from another suitably qualified clinician.  

The purpose of the addendum is to ascertain whether the Veteran has PTSD, or any other psychiatric disorder, that is directly related to his active service. 

In the requested addendum, the examiner should review the claims file again, specifically to include the January 2016 VA mental health consultation notes diagnosing PTSD, and then:

Clarify whether the Veteran has PTSD or any other acquired psychiatric disorder that is related to his claimed stressors regarding mortar attacks and exposure to blood-covered vehicles.  Reconcile the opinion with the prior VA treatment notes diagnosing PTSD.

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

2.  Then, readjudicate the service connection claim.  If denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


